United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                       August 12, 2010

                                           Before

                             KENNETH F. RIPPLE, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 08‐1762

RONALD ROMANELLI,                                         Appeal from the United States
         Plaintiff‐Appellant,                             District Court for the Western
                                                          District of Wisconsin.
              v.
                                                          No.  07‐cv‐19
DALIA SULIENE and CHRISTOPHER KUHL,
            Defendants‐Appellees.                         Stephen L. Crocker,
                                                          Magistrate Judge.



                                           ORDER

       The slip opinion of August 11, 2010, is amended as follows:

       At page 10, first paragraph, line 16, “alteraton” is deleted and replaced with
“alteration”.